PROST, Circuit Judge.

ORDER

Steven Maynard moves for leave to proceed in forma pauperis (IFP).*
Maynard is presently incarcerated. Pursuant to the Prisoner Litigation Reform Act, a prisoner is no longer afforded the opportunity of proceeding without the payment of filing fees, but must, in time, pay the filing fee in its entirety. 28 U.S.C. § 1915(b)(1)-(2). When funds exist, an initial and subsequent monthly payments are required until the filing fee is paid. All prisoners who seek appellate review and request leave to proceed IFP must submit a motion and affidavit for leave to proceed IFP, along with a certified copy of the prisoner’s trust fund account statement for the 6-month period preceding the filing of the notice of appeal. See 28 U.S.C. § 1915(a)(2), (b), (g).
The supplemental form for prisoners was sent to Maynard with his docketing notice. However, Maynard did not submit the form with his motion for leave to proceed in forma pauperis. Because Maynard has not paid the docketing fee or submitted the required documents, the court dismisses this appeal. Before the court will reconsider this dismissal, Maynard must either pay the docketing fee or complete, sign, and submit to the court the supplemental form for prisoners, along with a motion for reconsideration.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) All sides shall bear their own costs.

 Maynard states that he submits the motion on behalf of "Steven Maynard Ministries.” "Steven Maynard Ministries” was not a party to the case in the United States District Court for the Eastern District of Kentucky and, as such, is not a party to this case.